COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



DANIEL LIRA,


                            Appellant,

v.


THE STATE OF TEXAS,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-08-00225-CR

Appeal from the

171st Judicial District Court

of El Paso County, Texas 

(TC# 20070D00353) 


MEMORANDUM  OPINION

	Daniel Lira attempts to appeal his convictions for attempt to commit theft of property,
greater than twenty thousand dollars, and less than one hundred thousand dollars and unlicensed
use of a criminal instrument.  He was sentenced to serve 2 years' in prison for each count,
sentences to be served concurrently.  Finding that Appellant did not timely file a notice of appeal,
we dismiss this appeal for lack of jurisdiction.
	The record before us indicates that Appellant's sentence was imposed in open court on
March 29, 2007.  Appellant did not file a motion for new trial.  Appellant's notice of appeal was
not filed until June 20, 2008.  By letter dated June 24, 2008, the clerk of this Court notified
Appellant in writing of our intent to dismiss the appeal for lack of jurisdiction and requesting a
response showing grounds why the appeal should continue.  Appellant has not responded to the
Court's notice.
	A timely notice of appeal is necessary to invoke this Court's jurisdiction.  Olivo v. State,
918 S.W.2d 519, 522 (Tex.Crim.App. 1996).  Appellant's notice of appeal was due to be filed on
April 28, 2007, thirty days after the date sentence was imposed in open court.  See Tex.R.App.P.
26.2(a)(1).  Pursuant to Rule 26.3, a court of appeals may grant an extension of time to file a
notice of appeal if the notice is filed within fifteen days after the last day allowed, and within the
same period, a motion is filed with the court of appeals reasonably explaining the need for the
extension of time.  Tex.R.App.P. 26.3; Olivo, 918 S.W.2d at 522.  Because Appellant did not file
his notice of appeal until June 20, 2008, he failed to perfect the appeal.  Accordingly, we dismiss
the appeal for want of jurisdiction.


September 11, 2008
						DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.

(Do Not Publish)